DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 6-7 are amended. 
Drawings are amended. 

Response to Arguments
Objections to Drawings are withdrawn. 
Applicant’s arguments are fully considered. Previous rejections are withdrawn in light of the amendments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Li, Reg. No. 79,0522 via telephone on May 5, 2022.
The application has been amended as follows: 

1. (Currently Amended) A network system comprising a virtual network formed on a physical network and an orchestrator configured to perform setting control with respect to an environmental change of the virtual network, the network system further comprising: 
a storage medium configured to store topology information in a database in chronological order, the topology information comprising end point information and connection information of logical resources of the virtual network, end point information and connection information of physical resources of the physical network, and correspondence information between the logical resources and the physical resources; 
a setting information acquirer, including one or more processors, configured to acquire setting information of the virtual network from the orchestrator in response to receiving a change notification from the orchestrator, wherein the change notification indicates a failure on the virtual network; 
a topology information management unit, including one or more processors, configured to update the topology information stored in the database of the storage medium based on the acquired setting information only at a change point corresponding to the failure on the virtual network; and 
a topology reference unit, including one or more processors, configured to: 
receive a reference request that requests topology information in a period from a user device; 
determine whether the topology information of the period is included in the storage medium; 
in response to determining that the topology information of the period is included in the storage medium, obtain topology information in the period from the storage medium, and return the topology information to the user device; and 
in response to determining that the topology information of the period is not included in the storage medium, obtain configuration information of individual devices of the physical network in the period from the storage medium, perform a topology calculation to obtain a calculated topology for the period based on the configuration information of the individual devices of the physical network, and return topology information of the calculated topology to the user device.

6. (Currently Amended) A topology management method for a network system, the network system comprising a virtual network formed on a physical network and an orchestrator configured to perform setting control with respect to an environmental change of the virtual network, the topology management method comprising: 
storing topology information in a storage medium in chronological order, the topology information comprising end point information and connection information of logical resources of the virtual network, end point information and connection information of physical resources of the physical network, and correspondence information between the logical resources and the physical resources; 
acquiring setting information of the virtual network from the orchestrator in response to receiving a change notification from the orchestrator, wherein the change notification indicates a failure on the virtual network; 
updating the topology information stored in the storage medium based on the acquired setting information only at a change point corresponding to the failure on the virtual network; 
receiving a reference request that requests topology information in a period from a user device; 
determining whether the topology information of the period is included in the storage medium; 
in response to determining that the topology information of the period is included in the storage medium, obtaining topology information in the period from the storage medium, and returning the topology information to the user device; and in response to determining that the topology information of the period is not included in the storage medium, obtaining configuration information of individual devices of the physical network in the period from the storage medium, performing a topology calculation to obtain a calculated topology for the period based on the configuration information of the individual devices of the physical network, and returning topology information of the calculated topology to the user device.

7. (Currently Amended) A non-transitory computer readable medium storing one or more instructions for causing a computer, which is a server device comprising a virtual network formed on a physical network and an orchestrator configured to perform setting control with respect to an environmental change of the virtual network, to function as: 
a storage procedure configured to store topology information in a storage medium in chronological order, the topology information comprising end point information and connection information of logical resources of the virtual network, end point information and connection information of physical resources of the physical network, and correspondence information between the logical resources and the physical resources; 
a setting information acquisition procedure configured to acquire setting information of the virtual network from the orchestrator in response to receiving a change notification from the orchestrator, wherein the change notification indicates a failure on the virtual network; 
a topology information management procedure configured to update the topology information stored in the storage procedure based on the acquired setting information only at a change point corresponding to the failure on the virtual network; and 
a topology reference procedure configured to: receive a reference request that requests topology information in a period from a user device; 
determine whether the topology information of the period is included in the storage medium ; 
in response to determining that the topology information of the period is included in the storage medium, obtain topology information in the period from the storage medium, and return the topology information to the user device; and in response to determining that the topology information of the period is not included in the storage medium, obtain configuration information of individual devices of the physical network in the period from the storage medium, perform a topology calculation to obtain a calculated topology for the period based on the configuration information of the individual devices of the physical network, and return topology information of the calculated topology to the user device.

Allowable Subject Matter
Regarding independent claims 1, 6 and 7:
The prior cited art fails to disclose in the context of the claimed invention: 
acquiring setting information of the virtual network from the orchestrator in response to receiving a change notification from the orchestrator, wherein the change notification indicates a failure on the virtual network; 
updating the topology information stored in the storage medium based on the acquired setting information only at a change point corresponding to the failure on the virtual network; 
determining whether the topology information of the period is included in the storage medium; 
in response to determining that the topology information of the period is included in the storage medium, obtaining topology information in the period from the storage medium, and returning the topology information to the user device; and in response to determining that the topology information of the period is not included in the storage medium, obtaining configuration information of individual devices of the physical network in the period from the storage medium, performing a topology calculation to obtain a calculated topology for the period based on the configuration information of the individual devices of the physical network, and returning topology information of the calculated topology to the user device”
Japanese Application JP2016-184870 - discloses monitoring topological changes to detect security intrusions . 
Maheshwari et al. U.S. Patent Application Publication 2010/0306275 - discloses the whether a topology is current, prior to performing a recalculation. 
Gill et al. U.S. Patent Application Publication 2018/0309637- discloses a determining a topology based on queries from the physical network. 
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Claims 1, 3-7, 9-11 and 13-18 are allowed .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        



/TONIA L DOLLINGER/           Supervisory Patent Examiner, Art Unit 2459